Mr. Justice Elliott
delivered the opinion of the court.
The action of the district court denying petitioners’ application to intervene, is assigned for error. The conditions under which a party is entitled to intervene in a civil action by virtue of section 22 of the code, have already received the consideration of this court.
In Henry v. Travelers' Ins. Co., 16 Colo. 179, it was held that “ the interest which entitles a person to intervene in a suit between other parties must be in the matter in litigation, and of such a direct and immediate character that the interven or will either gain or lose bjr the direct legal operation and effect of the judgment.” -And that “ in determining whether an application to intervene should be allowed, the averments of the petition, so far as the same are well pleaded, must be taken as true.” See, also, Morey v. Lett, 18 Colo. 128, and authorities there cited; also, Horn v. Volcano Water Co., 18 Cal. 62.
From the complaint in this action, as well as from the petition of intervention, it appears that the defendant (The Citizen’s- Water Company) was organized to supply water for domestic and other purposes to the city of Denver and towns adjacent thereto, and to the inhabitants thereof. From the petition it further appears that petitioners with their families were citizens and residents of the town of Highlands, *267a town adjacent to the city of Denver. The petition further shows that petitioners had taken steps to procure from the defendant company a supply of pure water for domestic purposes ; that petitioners had expended large sums of money in digging trenches and in laying service pipes connecting their respective residences with the water mains of the defendant company; and further, that they could not obtain a pure supply of water from the plaintiff company.»
It is unnecessary to set forth in detail the averments of the complaint, or of the petition. They may be found in the statement preceding this opinion. The injunction suit by the plaintiff company against the town of Highlands, referred to in the complaint and petition, is obviously the same case afterwards reviewed by this court, in which the granting of the injunction against the municipality was held to be erroneous. The pendency of said suit, therefore, can no longer be considered as giving any support to the plaintiff company’s claim in this action. See Lewis, Mayor, et al. v. Water Works Co., 19 Colo. 236.
Taking the averments of the petition to be true, it is clear ■that petitioners did have an interest in' the very matter in litigation. It was a matter of vital importance to them whether they were to be permitted to procure a supply of pure water from the defendant company, or whether thejr were to be prevented from so doing by reason of the exclusive privilege claimed by the plaintiff company. The interests of petitioners were such that they would inevitably lose by the direct legal operation and effect of the judgment which plaintiff .sought to obtain in the action. We do not, of course, undertake to determine what the ultimate rights of the petitioners may be in the premises. Such matters can only be determined by making up the issues and by due trial. But the petitioners should have been permitted to file their petition and become parties, and thus secure a standing to contest the exclusive privileges asserted by the plaintiff company, and to contend for their own interests. They were entitled to show their own rights, privileges and necessities, and *268have the same considered in connection with all the facts and circumstances pertaining to the matters in litigation.
The judgment of the district court is reversed, and the cause remanded.

Reversed.